Case 6:18-cv-00823-CEM-DCI Document 317 Filed 07/06/21 Page 1 of 2 PageID 9237




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


    JAMES P. LARWETH, an individual,

          Plaintiff/Counter-Defendant,
                                                     CASE NO.: 6:18-cv-823-Orl-41DCI
    v.

    MAGELLAN HEALTH,                 INC.,    a
    Delaware corporation,

          Defendant/Counter-Plaintiff.
    ________________________ ________/

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to the Court's April 2, 2021 Order [DE 314], the parties hereby file

    this Joint Stipulation of Dismissal with Prejudice. Each party will bear his/its own

    fees and costs.

    Dated: July 6, 2021.

    /s/ David S. Wood                             Joyce Ackerbaum Cox (w/express permission)
    David S. Wood, Esq.                           Joyce Ackerbaum Cox, Esq.
    Florida Bar No.: 289515                       Florida Bar No.: 0090451
    Email: david.wood@akerman.com                 Email: jacox@bakerlaw.com
    Monica M. Kovecses, Esq.                      Kevin W. Shaughnessy, Esq.
    Florida Bar No.: 105382                       Florida Bar No.: 0473448
    Email: monica.kovecses@akerman.com            Email: kshaughnessy@bakerlaw.com
    AKERMAN LLP                                   Mary Caroline Cravatta, Esq.
    Post Office Box 231                           Florida Bar No.: 125712
    Orlando, Florida 32802-0231                   Email: mcravatta@bakerlaw.com
    Phone: (407) 423-4000                         Erin M. Sales, Esq.
    Fax: (407) 843-6610                           Florida Bar No.: 119799
                                                  Email: esales@bakerlaw.com



                                             1
Case 6:18-cv-00823-CEM-DCI Document 317 Filed 07/06/21 Page 2 of 2 PageID 9238




    And                                           BAKER & HOSTETLER LLP
                                                  200 South Orange Avenue, #2300
    Todd Mensing (Pro hac vice                    Post Office Box 112
    Texas Bar No. 24013156                        Orlando, Florida 32802-0112
    Email: tmensing@azalaw.com                    Phone: (407) 649-4000
    Harrison Scheer (Pro hac vice)                Fax: (407) 841-0168
    Texas Bar No. 24110333                        Attorneys for Defendant/Counter-
    Email: hscheer@azalaw.com                     Plaintiff, MAGELLAN HEALTH, INC.
    AHMAD, ZAVITSANOS,
     ANAIPAKOS, ALAVI & MENSING, P.C.
    1221 McKinney Street, Suite 2500
    Houston, Texas 77010
    Phone: (713) 655-1101
    Fax: (713) 655-0062
    Attorney for Plaintiff/Counter-Defendant
    JAMES P. LARWETH

                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 6, 2021, a true and correct copy of the

    foregoing was filed with the Court using the CM/ECF system, which will send an

    electronic notice to all counsel of record.

                                                    /s/ David S. Wood
                                                    David S. Wood, Esq.




                                              2
